Title: To Thomas Jefferson from Timothy Pickering, 3 July 1780
From: Pickering, Timothy
To: Jefferson, Thomas



Sir
War-Office July 3d. 1780

We did ourselves the honour of writing to your Excellency on the 20th ulto. when we expected to be able to send you 2000 cartridge boxes: but we have been disappointed; and Major Peirce has received at present but between six and seven hundred: nor, are we certain how soon the rest can be furnished. But as the whole number will be incompetent to the demands of your state, we beg leave to suggest to your Excellency the expediency of getting a quantity made in Virginia; and as the time is pressing, a slighter kind may be provided. The British have for several years past furnished their new levies with cartridge boxes made of close wood (as maple or beech) with no other covering than a good leathern flap nailed at the back near the upper edge, and of sufficient breadth to cover the top and whole front of the box: they are fixed to the body by a waist belt which passes thro’ two straps that are nailed to the front of the box. Cartouch boxes of this kind will answer very well, and may be made at small expence and with great dispatch.
An additional quantity of cartridge paper and a supply of pack thread are gone with the cartridge boxes now sent.
We are taking measures for establishing a continental laboratory for supplying the southern army with amunition. We propose also to send a fit person to take charge of the whole department of military stores, in which will be included the repairs of arms, and the repairing and making of carriages for field pieces, as well as the laboratory; and to furnish a few experienced workmen in these branches of business. As much dispatch as possible will be given to a matter so essential to the operations of the southern army.
We have honour to be with the greatest respect your Excellency’s most obedient servants. In behalf & by order of the board,

Tim: Pickering

